       Case 1:19-po-00163-SAB Document 16 Filed 05/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   AGUSTIN OLGUIN-BALLESTEROS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-po-00163-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE MOTION
                                                   SCHEDULE AND DISCOVERY DEADLINE;
13           vs.                                   AND ORDER
14   AGUSTIN OLGUIN-BALLESTEROS,
                                                   DATE: May 21, 2020
15                   Defendant.                    TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and

19   Assistant Federal Defender Matthew Lemke, counsel for defendant Agustin Olguin-Ballesteros,

20   request a modification of the motion schedule. Trial in this case has been rescheduled to

21   December 4, 2020. ECF No. 14. In light of the new trial date, the parties ask that the previously

22   set briefing schedule and May 21, 2020 motion hearing be continued.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
      Case 1:19-po-00163-SAB Document 16 Filed 05/11/20 Page 2 of 3



 1         The parties request that a new discovery deadline and motion schedule be set as follows:

 2                                                 Proposed deadline/hearing date
                         Event
 3
                         Discovery deadline        October 15, 2020
 4
                         Opening brief(s)          October 22, 2020
 5
                         Responsive brief(s)       November 5, 2020
 6
                         Optional reply brief(s)   November 12, 2020
 7
                         Motion hearing            November 19, 2020
 8
 9
10
11
                                                   Respectfully submitted,
12
                                                   HEATHER E. WILLIAMS
13                                                 Federal Defender
14
     Date: May 8, 2020                             /s/ Matthew Lemke
15                                                 MATTHEW LEMKE
                                                   Assistant Federal Defender
16                                                 Attorney for Defendant
                                                   AGUSTIN OLGUIN-BALLESTEROS
17
18                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
19
     Date: May 8, 2020                             /s/ William Taylor
20                                                 WILLIAM TAYLOR
                                                   Assistant United States Attorney
21                                                 Attorney for Plaintiff
22
23
24
25
26
27
28
       Case 1:19-po-00163-SAB Document 16 Filed 05/11/20 Page 3 of 3



 1                                                ORDER

 2            Based on a showing of good cause, the Court hereby orders that the briefing schedule and

 3   motion hearing currently scheduled for May 21, 2020, is vacated. Further, the Court sets the

 4   following briefing schedule: discovery deadline for October 15, 2020; opening brief due October

 5   22, 2020; response brief due November 5, 2020; optional reply brief due November 12, 2020;

 6   and motion hearing be held on November 19, 2020.

 7
     IT IS SO ORDERED.
 8
 9   Dated:     May 11, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
